Title: To Thomas Jefferson from Anne Cary Randolph, 4 March 1808
From: Randolph, Anne Cary
To: Jefferson, Thomas


                  
                     My Dear Grand Papa 
                     
                     Edgehill March 4 1808
                     
                  
                  As I do not know when the ship goes to Spain I have written, & inclose my letter to Aunt Harriet to you. Mr. Ogilvie has broken up his shool in Milton & does not mean to keep one any where this year but to devote himself to public speaking. Papa has not determined where he is to send Jefferson yet. Mama intends to make him employ the time he stays at home in learning french Arethmetic Geography & reading history. Mrs. Barber the daughter of M Strode has been trying to get a female boarding school in Charlottsville I have not heard whether it is likely she will succeed or not. Evelina is certainly to be married after March court Cousin Polly Carr left us to day she spent a week with Aunt Jane & Mama. Poor Aunt Lewis I believe had a dreadful journey Mr. Peyton recieved a letter from them after they had been gone ten weeks & they were 4 hundred miles from the place to which they were going. all the children are well & send their love to you. Virginia & Mary are going on very well with their lessons & will be able to read before you come. adieu my Dear Grand Papa. your truly affectionate Grand daughter
                  
                     A C Randolph 
                     
                  
                  
                     Jefferson has just returned from Milton & says that Mr Ogilvie has made a fresh determination to continue his school. I wish it may be a firm one.
                  
               